Citation Nr: 0635372	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  05-28 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a schizoid 
personality disorder. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1968 to October 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2004 rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2006, a 
videoconference hearing was held before the undersigned..  A 
transcript of that hearing is of record.  During the hearing 
the veteran submitted additional evidence, via facsimile with 
a waiver of initial RO consideration.


The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


FINDING OF FACT

During the July 2006 hearing, the veteran (in writing fax-ed 
to the Board) requested to withdraw his appeal seeking 
service connection for PTSD.


CONCLUSION OF LAW

Because the appellant withdrew his appeal seeking service 
connection for PTSD, the Board does not have jurisdiction to 
consider the matter.  38 U.S.C.A. §§ 511(a), 7104(a), 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the veteran's expressed intent to withdraw the appeal 
seeking service connection for PTSD, there is no reason to 
belabor the impact of the Veterans Claims Assistance Act of 
2000 (VCAA) in the matter.
The veteran's claim seeking service connection for PTSD and 
mental problems was received in July 2004.  A December 2004 
rating decision denied both claims.  During the July 2006 
videoconference hearing, the veteran submitted, in writing 
fax'ed to the Board, a request to withdraw his appeal seeking 
service connection for PTSD.

Under 38 U.S.C.A. § 7104(a), the Board has jurisdiction in 
any matter which under § 511 is subject to a decision by the 
Secretary.  Under 38 U.S.C.A. § 7105(d0(5) & 38 C.F.R. 
§ 20.202, the Board may dismiss any appeal which fails to 
allege error of fact or law in the matter before the Board.  
Under 38 C.F.R. § 20.204, an appellant may withdraw an appeal 
at any time prior to the issuance of a final Board decision 
on the matter.

Here, the veteran withdrew his appeal seeking service 
connection for PTSD in writing submitted at the hearing in 
July 2006 (and fax'ed to the Board).  Accordingly, there is 
no allegation of error of factor law in that matter before 
the Board.  Hence, the Board does not have jurisdiction to 
consider an appeal in the matter, and the appeal as to that 
matter must be dismissed.


ORDER

As the Board has no jurisdiction in the matter, the appeal 
seeking service connection for PTSD is dismissed without 
prejudice.


REMAND

An August 1970 rating decision denied service connection for 
schizoid personality because it was determined to be a 
constitutional or developmental abnormality [and hence not a 
disability which could be service connected].  The veteran 
initiated an appeal of that denial, but did not submit a 
substantive appeal after a statement of the case was issued.  
Hence, the August 1970 rating decision is final.  See 
38 U.S.C.A. § 7105.  
In July 2004, the veteran submitted a claim seeking service 
connection for mental problems.  An August 2004 letter 
provided the veteran notice that because his claim was 
previously denied, new and material evidence was required to 
reopen the claim, and that because the prior denial was based 
on a finding that the disability at issue was a 
constitutional or developmental abnormality, for evidence to 
be new and material it would have to address that fact.  The 
December 2004 rating decision on appeal addressed the claim 
de novo, noting the "claim for service connection for 
schizoid and inadequate personality is considered reopened."  
There was no explanation for a basis of reopening, i.e., 
identifying what evidence was found to be new and material.  
Significantly, under Kent v. Nicholson, 20 Vet. App. 1 
(2006), the August 2004 notice is inadequate, as it does not 
provide examples of what types of evidence would be 
considered new and material.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the veteran the 
specific notice required in claims to 
reopen in accordance with Kent, supra.  

2.  The RO should then readjudicate the 
claim.  If it is denied, i.e., if the 
claim seeking service connection for 
schizoid personality disorder either is 
not reopened, or is reopened and denied on 
de novo review, the RO should issue an 
appropriate supplemental statement of the 
case and give the veteran the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled by the RO in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


